         Case 1:19-cv-07463-PGG Document 28 Filed 01/07/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SILLS CUMMIS & GROSS P.C.,

                           Plaintiff,
                                                                   ORDER
             - against -
                                                              19 Civ. 7463 (PGG)
BETTY DUSANGE-HAYER, ISHAN
HOLDINGS AND DEVELOPMENT
CORPORATION and ERWIN SINGH
BRAICH,

                           Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               WHEREAS, the foregoing Motion for Default against Defendants Dusange-

Hayer, Ishan Holdings and Development Corporation, and Erwin Singh Braich has been

presented to the United States District Court for the Southern District of New York by Plaintiff

Sills Cummis & Gross P.C., and

               WHEREAS, upon application of Plaintiff Sills Cummis & Gross P.C., it appears

that an order should be issued directing Defendants Dusange-Hayer, Ishan Holdings and

Development Corporation, and Braich to appear before the Court to show cause why a default

judgment should not be entered against them;

               NOW THEREFORE, IT IS ORDERED, that Defendants Dusange-Hayer, Ishan

Holdings and Development Corporation, and Braich show cause before the Hon. Paul G.

Gardephe in Courtroom 705 of the Thurgood Marshall United States Courthouse, 40 Foley

Square, New York, New York on February 6, 2020 at 10:30 a.m., why a default judgment

should not be entered against Defendants as requested in the foregoing Motion for Default.
         Case 1:19-cv-07463-PGG Document 28 Filed 01/07/20 Page 2 of 2



               It is further ORDERED that a copy of this order, together with the Plaintiff’s

supporting affidavit and exhibits, shall be served by overnight mail on the Defendants on or

before 5:00 P.M. on January 10, 2020.

               It is further ORDERED that any response by Defendants is to be served and filed

by 5:00 P.M. on January 20, 2020.

Dated: New York, New York
       January 7, 2020




                                                2
